I concur in the above opinion, except as to that part which holds the effective date of the Act was at midnight on June 30, 1947, and not April 24, 1947.
I am of the opinion that the Legislature intended by Section 22 of Chapter 2 of the Act of the Legislature of 1947 to repeal sections 41 to 48 inclusive, Oklahoma Statutes 1941, and that by placing the emergency clause thereto it was intended to be in effect on April 24, 1947, the date of the passage of the Act. It is unnecessary to state my reasons for this conclusion. Von Patzoll v. United States, 10 Cir., 163 F.2d 216.
I therefore am of the opinion that the writ of habeas corpus should be granted in this case, and the defendants discharged.